Citation Nr: 0328457	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  02-01 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection on direct and secondary 
bases for an anxiety disorder.

2.  Entitlement to an increased rating for residuals of a 
left ankle injury, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from October to December 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in October 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania.  


REMAND

At a February 2003 Board videoconference hearing the veteran 
testified that a September 2001 VA examination to evaluate 
her left ankle disorder was inadequate, based in part on its 
conduct by a nurse practitioner and not a physician, the 
short duration of that examination, and the purported failure 
of the examiner to observe her while ambulating.  

While the record does not confirm the veteran's allegations, 
further medical input is needed to ascertain the 
significance, if any, of certain left ankle abnormalities 
shown on September 2001 radiographs, and to obtain clinical 
data specifically addressing the presence or absence of 
objective evidence of pain, painful movement, fatigability, 
incoordination, and the like, and the degree, if any, of any 
resultant functional loss.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  As well, given that more than two years have elapsed 
since the most recent VA examination, and the appellant's 
claim of increased disability since the last VA examination, 
updated medical findings involving the left ankle would be of 
assistance in the rating of the disorder in question.  

Further testimony was received at the February 2003 hearing 
that a private medical professional, David Swan, M.D., of 
Swickley Pennsylvania, had previously indicated to the 
veteran that her left ankle disorder was the cause of her 
anxiety problems.  Review of the record does not indicate 
that any treatment record or statements from Dr. Swan are on 
file.  In view of the veteran's testimony of the existence of 
possible evidence from Dr. Swan of a nexus between the 
entities in question, further development is needed.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).
 
Additional procedural development of this matter is likewise 
found to be necessary so as to ensure compliance with the 
VCAA.  Such law significantly added to the statutory law 
concerning the VA's duties when processing claims for VA 
benefits.  This law redefined the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003).  

In the RO's letter of March 2001 to the veteran, she was 
afforded notice of the existence of the VCAA as to the claims 
herein at issue, as well as notice of what evidence was 
needed to substantiate her claims, notice of what portion of 
that necessary evidence she was required to submit, and 
notice what portion of that evidence VA would obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183(2002).  She was 
therein requested to submit the requested evidence within 60 
days or a decision would be made based on the evidence 
already of record.  Subsequent notifications from the RO 
advised the veteran that she needed to respond with evidence 
within a 30 to 60-day period or processing of her claims 
would occur on the basis of the evidence on file.

In September 2003, the Federal Circuit in Paralyzed Veterans 
of America, et al. v. Secretary of Veterans Affairs, Nos. 02-
7007-10, 2003 U.S. App. LEXIS 19540 (Fed. Cir. Sep. 22, 2003) 
(PVA), held that the provisions of 38 C.F.R. § 3.159(b)(1) 
(2003) which authorized VA to enter a decision if a response 
to a VCAA notice letter was not filed with VA within 30 days 
was invalid as contrary to the provisions of 38 U.S.C.A. 
§ 5103(a).  As such, remand is required to ensure compliance 
with 38 U.S.C.A. § 5103.

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:

1.  Notice must be provided to the 
veteran that she has one year to submit 
pertinent evidence needed to substantiate 
her claims.  The date of mailing the 
letter to the veteran begins the one-year 
period.  Also, inform the veteran that 
the RO will hold the case in abeyance 
until the one-year period has elapsed, or 
until she waives in writing the remaining 
term provided by 38 U.S.C.A.. § 5103.  
Inform her that submitting additional 
evidence is insufficient to waive the 
one-year waiting period.  Further, 
regardless whether the veteran submits 
additional evidence or argument in 
support of her claims, if she desires to 
expedite Board review of her claims, the 
veteran must personally and specifically 
waive in writing any remaining response 
time.  PVA.

2.  The RO should advise the veteran of 
her right to submit evidence in support 
of her entitlement to the benefits sought 
through the instant appeal.  This 
includes, but is not limited to, any 
finding or opinion from Dr. David Swan of 
Swickley, Pennsylvania, addressing a 
casual relationship between her claimed 
anxiety disorder and her service-
connected left ankle disability.  To the 
extent that the veteran wishes to be 
assisted by the RO in obtaining such 
evidence, she should indicate that desire 
to RO personnel and, in the event that 
such assistance is requested, efforts are 
to be made by the RO to obtain any and 
all requested records.  

Regardless whether the veteran requests 
assistance in obtaining evidence, the RO 
must obtain any and all pertinent VA 
treatment records not already on file for 
inclusion in her claims folder.  

3.  Thereafter, the veteran should be 
afforded a VA medical examination by an 
orthopedist for the purpose of evaluating 
the current nature and severity of her 
service-connected left ankle disorder.  
The claims folder must be made available 
to the examiner for review prior to any 
examination.  Such examination is to 
include a detailed review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation and all diagnostic testing 
necessary to determine the full extent of 
all disability present, including X-rays.  
All applicable diagnoses must be fully 
set forth.

The orthopedist must respond to each of 
the following queries:  

(a)  Undertake detailed range 
of motion studies of the 
veteran's left ankle, provide a 
value for each motion tested, 
indicate what the expected 
normal motion is in each plane, 
and offer an opinion whether 
the degree of limited motion 
more nearly approximates a 
moderate or marked impairment.

(b)  Note specifically the 
presence or absence of 
ankylosis.  If ankylosis is 
present, report the exact point 
of ankylosis in plantar flexion 
or dorsiflexion, in degrees.  
Note the presence or absence of 
malunion of the os calcis or 
astragalus and, if present, 
whether such results in either 
marked or moderate deformity.  
Note whether an astragalectomy 
of the veteran's left right 
ankle has ever been performed.  
Finally, note whether the bones 
of the left lower extremity 
have been shortened as a result 
of the veteran's service-
connected left ankle disorder, 
and, if so, the degree of 
shortening must be quantified 
precisely, in inches.

(c)  Is it at least as likely 
as not that degenerative 
arthritis is part and parcel of 
her service-connected left 
ankle injury residuals or a 
result thereof?  In responding, 
the examiner is to address, 
utilizing the above-cited 
italicized language, whether 
changes identified on VA 
radiographs of September 2001, 
including  a spur at the 
posterior inferior margin of 
the left calcaneus and minimal 
ossification of the Achilles 
tendon insertion at the 
posterior margin of the left 
calcaneus, are representative 
of an arthritic process, 
however small, that is related 
to the veteran's service-
connected left ankle disorder.  

(d)  The orthopedist must 
express an opinion as to the 
presence or absence of 
objective signs of left ankle 
pain and whether such pain, if 
any, could significantly limit 
functional ability during 
flare-ups or when the affected 
part is used repeatedly over a 
period of time.  This 
determination should, if 
feasible, be portrayed in terms 
of the degree of additional 
range of motion loss due to 
pain on use or during flare-
ups.   

(e)  The orthopedist must 
ascertain whether the veteran's 
service-connected left ankle 
disorder results in weakened 
movement, excess fatigability 
or incoordination attributable 
to the service-connected 
disability.  Again, if 
feasible, any determination 
should be expressed in terms of 
the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to 
any weakened movement, excess 
fatigability or incoordination.

If the examiner is unable to 
render any opinion requested, 
it should be so indicated on 
the record, and the reasons 
therefor should be noted.  The 
factors upon which any medical 
opinion is based should be set 
forth fully for the record.

4.  The RO should contact VAMC Pittsburgh 
(Highland Park), and secure any available 
records from that facility.  Thereafter, 
the veteran should be scheduled for a VA 
psychiatric examination to determine 
whether it is at least as likely as not 
that any currently diagnosed anxiety 
disorder is caused or aggravated by her 
service connected ankle disorder.  The 
claims folder must be provided to the 
psychiatrist for review prior to the 
conduct of the requested examination.  A 
complete rationale for any opinion 
expressed must be provided.

5.  Lastly, the RO must readjudicate the 
claims of entitlement to service 
connection on direct and secondary bases 
for an anxiety disorder, and entitlement 
to a rating in excess of 10 percent for 
her service-connected left ankle 
disorder, on the basis of all the 
evidence on file and all governing legal 
authority.  Consideration must also be 
afforded to whether a separate evaluation 
is warranted for left ankle arthritis, 
based on VAOPGCPREC 9-98, 63 Fed. Reg. 
56704 (1998), and VAOPGCPREC 23-97, 62 
Fed. Reg. 63604 (1997) (permitting 
separate evaluations for diverse 
manifestations of the same 
musculoskeletal disability). 

If any benefit sought on appeal is not 
granted, the veteran and her 
representative should be provided with a 
supplemental statement of the case which 
should include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to obtain additional evidentiary and 
procedural development.  No 


inference should be drawn regarding the final disposition of 
the claims in question as a result of this action.  



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



